145 F.2d 470 (1944)
Oivind LORENTZEN, Director and Curator of Shipping of the Royal Norwegian Government, Claimant of the BILL, Appellant,
v.
BRAZIL OITICICA, Inc., Appellee.
No. 5312.
Circuit Court of Appeals, Fourth Circuit.
November 20, 1944.
Carver W. Wolfe, of New York City (Hatch & Wolfe, of New York City, and Ritchie, Janney, Ober & Williams and Robert W. Williams, all of Baltimore, Md., on the brief), for appellant.
Henry N. Longley, of New York City (Bigham, Englar, Jones & Houston, of New York City, and Lord & Whip and George W. P. Whip, all of Baltimore, Md., and F. Herbert Prem, of New York City, on the brief), for appellee.
Before SOPER and DOBIE, Circuit Judges, and HARRY E. WATKINS, District Judge.
PER CURIAM.
The judgment in this case is affirmed for the reasons set forth in the opinion of the District Judge, 47 F. Supp. 969.
Affirmed.